Citation Nr: 1614017	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  09-28 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left foot pes planus.

2.  Entitlement to service connection for a low back disability, to include as secondary to pes planus.

3.  Entitlement to service connection for a right elbow disorder.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial rating greater than 20 percent for right foot pes planus.

6.  Whether there was clear and unmistakable error (CUE) in the August 2006 rating decision which denied entitlement to service connection for right foot pes planus.




REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to January 1984. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2008, January 2012, November 2012, January 2013, and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a hearing before the undersigned in April 2011 with regard to the issues of entitlement to service connection for a low back disability and entitlement to service connection for pes planus of the left foot.  A transcript of that hearing is associated with the claims file.

In December 2015, the Veteran filed a claim for a total disability rating based on individual unemployability (TDIU).  As this claim has not yet been adjudicated, and has not been raised specifically in connection with any rating claim on appeal, the matter is referred to the RO for disposition.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I.  Pes Planus of Left Foot and Low Back Disability

In compliance with the Board's December 2011 Remand, the Veteran underwent a VA examination in July 2012.  However, review of the opinions provided reveals them to be incomplete and based upon inaccurate facts.  

The July 2012 VA examiner opined that the Veteran's bilateral pes planus was less likely than not caused by or a result of his active duty service.  In support of that opinion, the examiner found that the Veteran's bilateral pes planus is most likely congenital in nature, and that the right foot was at least as likely as not permanently aggravated by active duty service but the left foot pes planus was less likely than not permanently aggravated by service.  In support of the opinion, the examiner explained that the service treatment records "only reveal evidence of a right foot injury, no left foot complaints (no injuries), except metatarsalgia - cold induced."  Review of the service treatment records reveals that the rationale provided by the examiner is inaccurate.  In that regard, a May 1981 service treatment record notes reports of left leg pain, tenderness over the left tibia, and left foot pain.  The diagnosis was left shin splint, and the Veteran was given a prescription for arch supports.  Although this treatment record does not reflect a diagnosis of pes planus, it shows that the Veteran sought treatment for (in part) left foot pain and was prescribed arch supports.  Additionally, an October 1982 service treatment record reveals the Veteran's reports of pain when walking in his boots.  As the Veteran seeks service connection for left foot pes planus, a condition affecting the arches of the feet, service treatment records noting foot pain and in which the Veteran was prescribed arch supports warrants consideration by the VA examiner.  Additionally, the examiner provided no explanation for the finding that the Veteran's left foot pes planus is a congenital or developmental defect.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

With regard to the Veteran's claim for entitlement to service connection for a low back disability, the opinion provided by the July 2012 examiner is inadequate.  While the examiner opined that the Veteran's low back disability was less likely than not aggravated by his pes planus, the examiner provided no supporting explanation or rationale for this opinion.  The only rationale provided appears to relate to whether the low back disability was directly related to military service.  In an April 2013 addendum, an examiner opined that the Veteran's low back disorder was not directly related to service.  The examiner did not state whether the Veteran's low back disability was caused or aggravated by his pes planus or provide any rationale for the prior opinion that the Veteran's low back disability was not caused or aggravated by his pes planus.  As the rationale provided is not adequate to support an opinion that the Veteran's low back disability was not caused or aggravated by his pes planus, a new VA examination and opinion must be obtained.  Id.  

II.  Right Elbow, PTSD, Right Foot Pes Planus, and CUE claim

Review of the record reflects that, in his April 2014, June 2014, July 2014 substantive appeals, the Veteran requested hearings before the Board with regard to his claims for entitlement to service connection for a right elbow disorder, entitlement to service connection for PTSD, entitlement to an initial rating greater than 20 percent for right foot pes planus, and whether there was CUE in an August 2006 rating decision.  As the Veteran has not been scheduled for a hearing with regard to these issues, remand is necessary to provide the Veteran with such a hearing.

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the Veteran with a VA examination by a podiatrist to address the
 question of service etiology of the current left foot disability, versus foot defect.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All necessary studies, tests, and evaluations must be performed and the results noted in the examination report.  After review the evidence of record, the Veteran's statements, the buddy statements of record, the service treatment records, and the post-service medical evidence, and a thorough examination, the examiner must address the following:

a.  The examiner must specifically state whether the Veteran's left foot pes planus is a congenital or developmental defect, defined as a condition which does not change or progress over the Veteran's lifetime, or in the alternative is a disease or disability which is subject to onset or change over the Veteran's lifetime.  For this purpose, a disease or disability may be one which is superimposed upon, or develops from, a congenital or developmental defect of the Veteran.  The examiner must provide an explanation, supported by facts of record and medical knowledge, for these conclusions. 

b.  The examiner must provide an opinion as to whether any diagnosed left foot disease or disability was present in active duty service, or whether it is otherwise causally related to active service.  The examiner must provide an explanation, supported by facts of record and medical knowledge. 

c.  If a left foot congenital or developmental defect is found, or otherwise supported by the record, the examiner must provide an opinion as to whether a superimposing disease or disability of the left foot was present during service or is otherwise causally related to service.  The examiner must specify all such superimposing diseases or disabilities of the feet and provide a separate opinion for each such superimposing disease or disability.  The examiner must provide an explanation, supported by facts of record and medical knowledge. 

If the examiner cannot provide the requested opinions without resorting to speculation, this must be stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination. Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  The Veteran should also undergo a new VA examination to determine the etiology of his lumbar spine disability.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All necessary studies, tests, and evaluations must be performed and the results noted in the examination report.  After review the evidence of record, the Veteran's statements, the buddy statements of record, the service treatment records, and the post-service medical evidence, and a thorough examination, the examiner must provide an opinion as to whether any currently diagnosed lumbar spine disability was caused or aggravated by the Veteran's pes planus.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3.  Take all appropriate steps in order to schedule the Veteran for a hearing before the Board regarding his claims of entitlement to service connection for a right elbow disability, entitlement to service connection for PTSD, entitlement to an increased rating for right foot pes planus, and whether there was CUE in the August 2006 rating decision.

4.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences to include the denial of his claims for failing without good cause, to so report.  See 38 C F R § 3 655 (2015).

5.  After completing the above, and any other development deemed necessary the AOJ should readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




